               Case 20-10343-LSS            Doc 5285       Filed 06/09/21       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11
    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    (Jointly Administered)
                          Debtors.
    OFFICIAL TORT CLAIMANTS’
    COMMITTEE OF BOY SCOUTS OF
    AMERICA AND DELAWARE BSA, LLC,

                          Plaintiff,
                                                                    Adv. Pro. No. 21-50032 (LSS)
                v.

    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,

                          Defendants.
             NOTICE OF STATUS CONFERENCE AND ADJOURNMENT OF
        HEARING ORIGINALLY SCHEDULED ON JUNE 11, 2021, AT 10:00 A.M. (ET)

    This remote status conference will be conducted entirely over Zoom and requires all participants
           to register in advance. Please register by June 11, 2021, at 8:30 a.m. Eastern Time

             COURTCALL WILL NOT BE USED FOR THIS STATUS CONFERENCE.

                     Please use the following link to register for this status conference:

    https://debuscourts.zoomgov.com/meeting/register/vJItcOigqjkqE4A8IM6Je054jCgt-qXGQgY

     After registering your appearance by Zoom, you will receive a confirmation email containing
                            information about joining the status conference.

                                        Topic: Boy Scouts of America

                     Time: June 11, 2021, at 10:00 a.m. Eastern Time (US and Canada)




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax
         identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
         Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS          Doc 5285      Filed 06/09/21      Page 2 of 2




STATUS CONFERENCE

      Status: Please take notice that at the direction of the Court, the hearing originally scheduled
              for June 11, 2021, has been adjourned, and will go forward only as a status
              conference.

Dated: June 9, 2021                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
        Wilmington, Delaware
                                       /s/ Eric W. Moats
                                       Derek C. Abbott (No. 3376)
                                       Andrew R. Remming (No. 5120)
                                       Eric W. Moats (No. 6441)
                                       Paige N. Topper (No. 6470)
                                       1201 North Market Street, 16th Floor
                                       P.O. Box 1347
                                       Wilmington, Delaware 19899-1347
                                       Telephone: (302) 658-9200
                                       Email: dabbott@morrisnichols.com
                                                aremming@morrisnichols.com
                                                emoats@morrisnichols.com
                                                ptopper@morrisnichols.com

                                       – and –

                                       WHITE & CASE LLP
                                       Jessica C. Lauria (admitted pro hac vice)
                                       1221 Avenue of the Americas
                                       New York, New York 10020
                                       Telephone: (212) 819-8200
                                       Email: jessica.lauria@whitecase.com

                                       – and –

                                       WHITE & CASE LLP
                                       Michael C. Andolina (admitted pro hac vice)
                                       Matthew E. Linder (admitted pro hac vice)
                                       Laura E. Baccash (admitted pro hac vice)
                                       Blair M. Warner (admitted pro hac vice)
                                       111 South Wacker Drive
                                       Chicago, Illinois 60606
                                       Telephone: (312) 881-5400
                                       Email: mandolina@whitecase.com
                                              mlinder@whitecase.com
                                              laura.baccash@whitecase.com
                                              blair.warner@whitecase.com

                                       ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
                                       POSSESSION




                                                 2
